Title: From George Washington to Timothy Pickering, 29 August 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 29th Augt 1797

Your favours of the 9th, 10th, & 19th instant have been duly received; for your care of my European letters, and attention to the copying Press, Laws of the U.S. and journals of Congress, I feel myself obliged. If the Vessel has not already left Philadelphia, the Tryal, Captn Hand, is up for Alexandria; and will afford a good conveyance for the above articles, as it has other small matters on board for me.
Colo. Monroe passed through Alexandria last week; but did not honor me by a call. If what he has promised the public does him no more credit than what he has given to it, in the exhibition, his friends must be apprehensive of a recoil.
From a variety of accounts, as well as from the extracts you had the kindness to send me, I have no doubt of a change in the sentiments of the People of France favourable to the interests of this Country; but I can scarcely believe that it will be so great, or so sudden as some imagine. Candour is not a more conspicuous trait in the character of Governments, than it is of Individuals. It is hardly to be expected then, that the Directory of France will acknowledge its errors; & tread back its steps immediately. This would announce, at once, that there has been precipitancy, and injustice in the measures they have pursued; or that it was incapable of

judging, and had been deceived by false representations. Pride would be opposed to all these, and I can scarcely think the Directory will relinquish the hold it has upon those who—more than probable—have suggested, & promoted the measures they have been pursuing. I rather suppose that it will lower its tone by degree, and (as is usual) place the change to the credit of French magnanimity. The report, as coming from Captn Towers, that General Pinckney had been invited to Paris by the Minister of Foreign Affairs, attached itself in its passage to Philadelphia or passing through different hands; for General Lee (who hearing various reports of what the Captn had related of his conversation with the General) went on board the Saratoga & got the details, without any mention of that fact, which wd have been of too much importance for omission. That the statement of facts in the printed letter to Genl Pinckney will work conviction, & produce a change of conduct in those who are desirous of information, & not obstinately bent upon wrong measures, I have no doubt; and I can say with truth, that my mind has never been alarmed by any fears of a war with France—I always knew that this Government had no desire to go to war with that, or any other country, and I as firmly believed that no Power, without a semblance of justice wd declare war against it. That France has stepped far beyond the line of rectitude cannot be denied; that it has been encouraged to do so by a party among ourselves, is, to my mind, equally certain; and when it is considered, moreover, that enriching themselves, and injuring Great Britain were the expected consequences of their Spoliations, I could account (though not on honourable principles in them) for their going to a certain point, but I never did believe that they would declare an open war against us, or compel us, if they found that would be the result, to declare it against them.
Enclosed you will receive, if this letter gets safe, $35 in bank notes of the United States; and it would add to my convenience if Mr Tayler would be so obliging as to have the press fixedfor copying: for as the use of one was not practiced by me, I may be at a loss in doing it. I do not mean that it should be accompanied by a Table, but board only between the Rollers, as the screws which I have to a small press, will, I presume, answer for the other. I would pray him also (if the Press is still with you) to use it a little, that if there be any imperfection therein, that it may be corrected before

if comes hither, as I should be unable to do it afterwards. With very great esteem and regard I am Dear Sir Your Obedt & Affecte Servt

Go: Washington

